Case 2:20-cv-00200-GAM Document 49-10 Filed 10/05/20 Page 1 of 21




            EXHIBIT 8
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 2 of 21

   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium          Markets       News                                       Premium - Try it free




   Energy Transfer LP (ET)                                       Add to watchlist                  Visitors trend 2W    10W      9M                     Quote Lookup
   NYSE - NYSE Delayed Price. Currency in USD



   5.42 0.00 (0.00%)                                   5.40 -0.01 (-0.18%)
   At close: 4:00PM EDT                                After hours: 7:59PM EDT


     Summary           Company Outlook                  Chart       Conversations          Statistics     Historical Data     Proﬁle     Financials     Analysis       Options          Holders       Sustainability




     Time Period: Feb 24, 2017 - Dec 02, 2019                             Show: Historical Prices                   Frequency: Daily

                                                                                                                                Apply



   Currency in USD                                                                                                                    Download

   Date                                Open             High              Low             Close*          Adj Close**                   Volume


   Dec 02, 2019                    11.91              11.94            11.60              11.63               10.47               13,333,100

   Nov 29, 2019                    11.88              11.97            11.77              11.81               10.63                5,210,200

   Nov 27, 2019                    11.96              12.02            11.68              11.87               10.69               21,874,000

   Nov 26, 2019                    12.30              12.30            11.91              11.96               10.77               13,006,400
                                                                                                                                                      People Also Watch
   Nov 25, 2019                    12.00              12.33            11.97              12.30               11.07               18,787,800
                                                                                                                                                      Symbol             Last Price          Change       % Change

   Nov 22, 2019                    11.99              12.05            11.75              11.93               10.74               14,741,800          EPD                  15.67             -0.12        -0.76%
                                                                                                                                                      Enterprise Products Partners L.
   Nov 21, 2019                    11.42              11.97            11.38              11.91               10.72               23,570,800
                                                                                                                                                      MPLX                 15.51             -0.23        -1.46%
                                                                                                                                                      MPLX LP
   Nov 20, 2019                    11.32              11.53            11.26              11.36               10.23               16,512,500
                                                                                                                                                      AMTD                 40.92             +1.77        +4.52%
                                                                                                                                                      TD Ameritrade Holding Corporati
   Nov 19, 2019                    11.53              11.59            11.05              11.38               10.24               29,970,100
                                                                                                                                                      ENB                  29.04             -0.16        -0.55%
   Nov 18, 2019                    11.67              11.69            11.27              11.33               10.20               16,630,600          Enbridge Inc

                                                                                                                                                      PAA                    6.00            +0.02        +0.33%
   Nov 15, 2019                    11.35              11.71            11.32              11.62               10.46               24,066,100
                                                                                                                                                      Plains All American Pipeline, L

   Nov 14, 2019                    11.16              11.30            10.90              11.18               10.06               27,520,200
                                                                                                                                                      Total ESG Risk score
   Nov 13, 2019                    11.32              11.41            10.84              11.16               10.05               58,007,900
                                                                                                                                                      49.9           Severe 96th percentile
   Nov 12, 2019                    12.00              12.13            11.55              11.66               10.50               33,337,500
                                                                                                                                                      Earnings
   Nov 11, 2019                    12.12              12.14            11.95              11.97               10.78               12,894,500
                                                                                                                                                          Consensus EPS

   Nov 08, 2019                    12.12              12.22            11.87              12.22               11.00               19,307,300

   Nov 07, 2019                    12.64              12.70            11.95              12.11               10.90               23,395,600

   Nov 06, 2019                    12.60              12.62            12.24              12.26               11.04               15,588,200

   Nov 05, 2019                    12.69              12.71            12.38              12.66               11.40               13,516,200

   Nov 04, 2019                    12.81              12.84            12.51              12.64               11.38               14,321,200

   Nov 04, 2019                                                                 0.305 Dividend



   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                                                                         1/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 3 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News                                Premium - Try it free
   Nov 01, 2019                    12.69              12.96            12.67              12.91               11.35       17,416,100

   Oct 31, 2019                    12.38              12.61            12.21              12.59               11.07       18,167,000

   Oct 30, 2019                    12.42              12.50            12.25              12.35               10.85       13,528,800

   Oct 29, 2019                    12.35              12.55            12.27              12.35               10.85       14,788,500

   Oct 28, 2019                    12.65              12.76            12.33              12.36               10.86       11,758,100

   Oct 25, 2019                    12.45              12.65            12.42              12.55               11.03       10,644,000

   Oct 24, 2019                    12.68              12.69            12.43              12.44               10.93       11,808,000

   Oct 23, 2019                    12.76              12.78            12.56              12.60               11.07       10,507,000

   Oct 22, 2019                    12.94              12.97            12.67              12.70               11.16       12,851,900
                                                                                                                                          Financials

                                                                                                                                          Annual Quarterly                  Revenue        Earnings
   Oct 21, 2019                    12.76              12.95            12.70              12.86               11.30        8,416,000

   Oct 18, 2019                    12.57              12.90            12.55              12.74               11.20       11,548,800

   Oct 17, 2019                    12.57              12.66            12.48              12.56               11.04       10,634,500

   Oct 16, 2019                    12.50              12.61            12.43              12.55               11.03        7,363,200

   Oct 15, 2019                    12.50              12.62            12.39              12.49               10.98       12,175,300

   Oct 14, 2019                    12.50              12.57            12.32              12.47               10.96       12,001,700

   Oct 11, 2019                    12.55              12.71            12.45              12.57               11.05       10,002,300

   Oct 10, 2019                    12.34              12.45            12.25              12.42               10.92       12,787,100

   Oct 09, 2019                    12.55              12.60            12.32              12.33               10.84       12,127,300

   Oct 08, 2019                    12.65              12.70            12.36              12.36               10.86       12,726,600

   Oct 07, 2019                    12.91              12.97            12.71              12.71               11.17       11,384,700

   Oct 04, 2019                    12.90              13.13            12.86              12.90               11.34        8,353,300

   Oct 03, 2019                    12.81              12.87            12.51              12.87               11.31       10,641,000

   Oct 02, 2019                    12.97              12.99            12.62              12.67               11.14       15,717,500

   Oct 01, 2019                    13.15              13.21            12.99              12.99               11.42       12,165,300

   Sep 30, 2019                    13.12              13.16            13.01              13.08               11.50        9,105,900
                                                                                                                                          Recommendation Trends
   Sep 27, 2019                    13.05              13.15            13.01              13.10               11.51       10,024,300

   Sep 26, 2019                    13.21              13.26            13.02              13.10               11.51       11,237,900

                                                                                                                                                                                    Strong Buy
   Sep 25, 2019                    13.25              13.31            13.05              13.25               11.65       11,571,500
                                                                                                                                                                                    Buy
   Sep 24, 2019                    13.55              13.63            13.20              13.27               11.66       11,551,400                                                Hold
                                                                                                                                                                                    Underperform
   Sep 23, 2019                    13.75              13.76            13.51              13.55               11.91        8,430,500                                                Sell

   Sep 20, 2019                    13.68              13.79            13.59              13.72               12.06       14,230,000

   Sep 19, 2019                    13.50              13.72            13.47              13.58               11.94       11,761,600
                                                                                                                                          Recommendation Rating
   Sep 18, 2019                    13.38              13.50            13.22              13.50               11.87       22,589,100
                                                                                                                                                        2
   Sep 17, 2019                    13.47              13.55            13.23              13.30               11.69       22,732,500
                                                                                                                                             1          2          3            4            5
   Sep 16, 2019                    13.75              14.03            13.38              13.43               11.80       44,384,800       Strong      Buy        Hold       Under-         Sell
                                                                                                                                            Buy                             perform
   Sep 13, 2019                    13.90              14.06            13.88              14.02               12.32        7,345,900
                                                                                                                                          Analyst Price Targets (19)
   Sep 12, 2019                    14.00              14.07            13.86              13.92               12.23        8,670,100                         Average 10.37


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.
                                                                                                                                                       Low 6.00                        High 15.00

https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                                                            2/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 4 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume      Upgrades   & Downgrades
                                                                                                                                           Current 5.42
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News                               Premium - Try it free
   Sep 11, 2019                    13.99              14.07            13.85              14.04               12.34        7,545,400
                                                                                                                                           Maintains       Stifel: to Buy                  8/6/2020

   Sep 10, 2019                    13.84              14.03            13.84              13.95               12.26        5,556,500
                                                                                                                                                           Wells Fargo: Overweight
                                                                                                                                           Downgrade                               7/22/2020
   Sep 09, 2019                    13.50              13.94            13.48              13.93               12.24       10,286,100                       to Equal-Weight


   Sep 06, 2019                    13.46              13.48            13.30              13.37               11.75        6,807,400       Maintains       Piper Sandler: to Neutral 6/18/2020

   Sep 05, 2019                    13.69              13.74            13.48              13.48               11.85        7,092,400
                                                                                                                                                           BMO Capital: Market
                                                                                                                                           Upgrade                                         6/9/2020
                                                                                                                                                           Perform to Outperform
   Sep 04, 2019                    13.71              13.78            13.56              13.61               11.96        6,894,800
                                                                                                                                                           Morgan Stanley: to Equal-
                                                                                                                                           Maintains                                 6/1/2020
   Sep 03, 2019                    13.44              13.64            13.40              13.60               11.95        6,183,800                       Weight

   Aug 30, 2019                    13.50              13.65            13.37              13.61               11.96        7,331,700       Maintains       CFRA: to Hold               5/13/2020


   Aug 29, 2019                    13.39              13.52            13.30              13.47               11.84        6,341,500
                                                                                                                                          Company Proﬁle
   Aug 28, 2019                    13.06              13.51            13.02              13.29               11.68       11,394,700
                                                                                                                                          8111 Westchester Drive
   Aug 27, 2019                    13.27              13.30            12.99              13.02               11.44        9,650,900      Suite 600
                                                                                                                                          Dallas, TX 75225
   Aug 26, 2019                    13.28              13.35            13.14              13.19               11.59        6,622,800
                                                                                                                                          United States

   Aug 23, 2019                    13.60              13.63            13.12              13.18               11.58       12,587,300      214-981-0700
                                                                                                                                          http://www.energytransfer.com
   Aug 22, 2019                    13.89              13.90            13.63              13.68               12.02        6,341,000      Sector(s): Energy
                                                                                                                                          Industry: Oil & Gas Midstream
   Aug 21, 2019                    13.95              13.97            13.76              13.83               12.16        7,024,800
                                                                                                                                          Full Time Employees: 12,812

   Aug 20, 2019                    13.80              13.99            13.71              13.80               12.13        9,523,500
                                                                                                                                          Energy Transfer LP provides energy-related
   Aug 19, 2019                    13.88              13.95            13.68              13.74               12.08       13,141,700      services. The company owns and operates
                                                                                                                                          approximately 9,400 miles of natural gas
   Aug 16, 2019                    13.16              13.49            13.16              13.47               11.84       11,339,900
                                                                                                                                          transportation pipelines and three natural gas

   Aug 15, 2019                    13.25              13.35            12.99              13.09               11.51       10,744,500      storage facilities in Texas; and 12,500 miles of
                                                                                                                                          interstate natural gas pipelines. It sells natural gas
   Aug 14, 2019                    13.30              13.32            12.96              13.14               11.55       16,620,400      to electric utilities, independent power plants,
                                                                                                                                          local distribution companies, industrial end-users,
   Aug 13, 2019                    13.35              13.57            13.23              13.51               11.87       12,537,200
                                                                                                                                          and other marketing companies. The company also

   Aug 12, 2019                    13.90              13.90            13.38              13.38               11.76       11,398,800      owns and operates natural gas gathering and
                                                                                                                                          natural gas liquid (NGL) pipelines, processing
   Aug 09, 2019                    14.03              14.13            13.85              13.90               12.22       10,314,800      plants, and treating and conditioning facilities in
                                                                                                                                          Texas, New Mexico, West Virginia, Pennsylvania,
   Aug 08, 2019                    13.83              14.04            13.61              14.03               12.33       14,883,100
                                                                                                                                          Ohio, Oklahoma, Kansas, and Louisiana; natural gas
                                                                                                                                          gathering, oil pipeline, and oil stabilization
   Aug 07, 2019                    13.47              13.47            13.02              13.33               11.72       19,709,900
                                                                                                                                          facilities in South Texas; and a natural gas
   Aug 06, 2019                    13.55              13.76            13.36              13.55               11.91       10,410,900      gathering system in Ohio, as well as transports and
                                                                                                                                          supplies water to natural gas producers in
   Aug 05, 2019                    13.70              13.77            13.24              13.30               11.69       22,457,500
                                                                                                                                          Pennsylvania. In addition, it owns approximately
                                                                                                                                          4,515 miles of NGL pipelines; NGL and propane
   Aug 05, 2019                                                                 0.305 Dividend
                                                                                                                                          fractionation facilities; NGL storage facilities with
   Aug 02, 2019                    14.32              14.40            14.01              14.14               12.16       12,184,600      working storage capacity of approximately 50
                                                                                                                                          million barrels (MMBbls); and other NGL storage
   Aug 01, 2019                    14.40              14.50            14.22              14.30               12.30       10,258,400      assets and terminals with an aggregate storage
                                                                                                                                          capacity of approximately 13 MMBbls. Further, the
   Jul 31, 2019                    14.44              14.57            14.25              14.38               12.37        8,386,500
                                                                                                                                          company sells gasoline, middle distillates, and
   Jul 30, 2019                    14.41              14.46            14.15              14.37               12.36       13,752,600      motor fuel at retail, as well as crude oil, NGLs, and
                                                                                                                                          reﬁned products; operates convenience stores;
   Jul 29, 2019                    14.75              14.80            14.38              14.41               12.39       13,200,200      and distributes motor fuels and other petroleum
                                                                                                                                          products. Additionally, it provides natural gas
   Jul 26, 2019                    14.88              14.88            14.62              14.72               12.66        6,573,900
                                                                                                                                          compression services; carbon dioxide and
   Jul 25, 2019                    15.01              15.08            14.77              14.82               12.74        9,225,200      hydrogen sulﬁde removal, natural gas cooling,
                                                                                                                                          dehydration, and British thermal unit management
   Jul 24, 2019                    14.96              15.01            14.88              14.99               12.89        5,605,100      services; and manages coal and natural resources
                                                                                                                                          properties, as well as sells standing timber, leases
   Jul 23, 2019                    15.11              15.13            14.91              14.97               12.87        5,442,300
                                                                                                                                          coal-related infrastructure facilities, collects oil
                                                                                                                                          and gas royalties, and generates electrical power.
   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.
                                                                                                                                          The company was formerly known as Energy

https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                                                          3/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 5 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume      Transfer Equity, L.P. and changed its name to
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News                             Premium - Try it free
                                                                                                                                          Energy Transfer LP in October 2018. Energy
   Jul 22, 2019                    15.17              15.26            15.00              15.07               12.96       10,240,200
                                                                                                                                          Transfer LP was founded in 2002 and is

   Jul 19, 2019                    15.07              15.13            14.99              15.10               12.99        8,949,600      headquartered in Dallas, Texas.


   Jul 18, 2019                    15.12              15.13            14.82              14.97               12.87        9,822,100

                                                                                                                                                          Advertise With Us
   Jul 17, 2019                    15.05              15.24            14.97              15.06               12.95       12,932,100

   Jul 16, 2019                    14.90              15.03            14.88              14.95               12.86       10,345,000
                                                                                                                                                Data Disclaimer Help Suggestions
                                                                                                                                                       Privacy Dashboard
   Jul 15, 2019                    14.87              14.91            14.79              14.91               12.82        6,364,600
                                                                                                                                               Privacy (Updated) About Our Ads Terms
   Jul 12, 2019                    14.65              14.97            14.65              14.82               12.74        6,704,900                     (Updated) Sitemap


   Jul 11, 2019                    14.83              14.92            14.71              14.75               12.68        9,551,800          © 2020 Verizon Media. All rights reserved.

   Jul 10, 2019                    14.59              14.87            14.54              14.70               12.64       13,803,500

   Jul 09, 2019                    14.57              14.60            14.43              14.52               12.49        7,783,700

   Jul 08, 2019                    14.53              14.66            14.51              14.61               12.56        7,167,900

   Jul 05, 2019                    14.46              14.63            14.39              14.60               12.56        4,594,500

   Jul 03, 2019                    14.29              14.51            14.24              14.48               12.45        5,389,000

   Jul 02, 2019                    14.11              14.23            14.05              14.18               12.19        5,821,100

   Jul 01, 2019                    14.28              14.35            14.03              14.10               12.13       10,344,400

   Jun 28, 2019                    14.05              14.12            13.90              14.08               12.11       12,221,900

   Jun 27, 2019                    14.15              14.18            13.97              14.02               12.06        7,815,400

   Jun 26, 2019                    14.08              14.25            14.07              14.15               12.17       11,745,300

   Jun 25, 2019                    14.13              14.24            13.98              13.98               12.02       10,972,000

   Jun 24, 2019                    14.49              14.50            14.15              14.20               12.21       10,075,700

   Jun 21, 2019                    14.10              14.49            14.08              14.42               12.40       19,778,800

   Jun 20, 2019                    14.27              14.38            14.09              14.25               12.25       17,084,500

   Jun 19, 2019                    14.16              14.18            13.99              14.14               12.16        6,255,300

   Jun 18, 2019                    14.08              14.24            14.06              14.14               12.16        6,505,200

   Jun 17, 2019                    14.08              14.12            13.93              14.07               12.10        9,297,200

   Jun 14, 2019                    14.33              14.34            14.05              14.17               12.19        7,399,000

   Jun 13, 2019                    14.33              14.41            14.26              14.32               12.31        7,987,700

   Jun 12, 2019                    14.22              14.40            14.17              14.24               12.25        9,329,400

   Jun 11, 2019                    14.23              14.45            14.20              14.32               12.31       36,464,500

   Jun 10, 2019                    14.10              14.18            13.93              14.10               12.13        7,442,500

   Jun 07, 2019                    14.20              14.24            14.02              14.06               12.09       10,231,600

   Jun 06, 2019                    14.05              14.24            13.97              14.13               12.15        9,509,600

   Jun 05, 2019                    14.48              14.53            13.97              13.98               12.02       12,512,900

   Jun 04, 2019                    14.23              14.47            14.14              14.47               12.44        9,615,700

   Jun 03, 2019                    13.77              14.17            13.76              14.04               12.07       12,018,700

   May 31, 2019                    13.77              13.94            13.62              13.74               11.82       17,341,700

   May 30, 2019                    14.41              14.46            13.87              13.94               11.99       13,692,800


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                                                    4/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 6 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   May 29, 2019                    14.17              14.41            14.01              14.39               12.37       11,263,900

   May 28, 2019                    14.65              14.68            14.21              14.33               12.32       17,043,500

   May 24, 2019                    14.62              14.74            14.49              14.60               12.56        7,660,700

   May 23, 2019                    14.73              14.76            14.28              14.47               12.44       16,571,100

   May 22, 2019                    14.88              14.93            14.55              14.92               12.83       11,428,900

   May 21, 2019                    14.88              15.08            14.75              14.93               12.84       10,834,300

   May 20, 2019                    15.00              15.02            14.66              14.73               12.67        7,059,000

   May 17, 2019                    14.80              14.89            14.74              14.80               12.73        8,652,500

   May 16, 2019                    15.05              15.09            14.82              14.84               12.76        9,976,600

   May 15, 2019                    14.86              14.99            14.76              14.94               12.85        5,855,000

   May 14, 2019                    14.97              15.03            14.85              14.88               12.80        7,580,700

   May 13, 2019                    15.00              15.03            14.69              14.78               12.71       11,182,800

   May 10, 2019                    14.90              15.27            14.84              15.11               12.99       13,290,500

   May 09, 2019                    15.14              15.18            14.79              14.88               12.80       15,315,700

   May 08, 2019                    15.10              15.30            14.95              15.08               12.97       10,998,800

   May 07, 2019                    15.00              15.14            14.84              15.11               12.99        9,354,200

   May 06, 2019                    14.85              15.21            14.77              15.14               13.02        8,142,200

   May 06, 2019                                                                 0.305 Dividend

   May 03, 2019                    15.00              15.43            15.00              15.36               12.95       18,482,900

   May 02, 2019                    15.14              15.20            14.88              14.91               12.57       10,224,300

   May 01, 2019                    15.20              15.30            15.16              15.16               12.78        6,040,800

   Apr 30, 2019                    15.33              15.39            15.11              15.12               12.74        5,388,600

   Apr 29, 2019                    15.20              15.30            15.12              15.25               12.85        4,934,200

   Apr 26, 2019                    15.27              15.31            15.05              15.20               12.81        5,044,100

   Apr 25, 2019                    15.41              15.48            15.19              15.26               12.86        9,153,100

   Apr 24, 2019                    15.60              15.62            15.34              15.41               12.99        5,905,300

   Apr 23, 2019                    15.70              15.76            15.56              15.56               13.12        9,949,200

   Apr 22, 2019                    15.37              15.70            15.35              15.58               13.13       19,541,600

   Apr 18, 2019                    15.38              15.41            15.25              15.28               12.88        5,551,300

   Apr 17, 2019                    15.39              15.57            15.31              15.34               12.93        7,668,400

   Apr 16, 2019                    15.57              15.60            15.32              15.35               12.94        7,484,300

   Apr 15, 2019                    15.50              15.55            15.35              15.41               12.99        5,040,500

   Apr 12, 2019                    15.59              15.68            15.47              15.55               13.11        6,272,700

   Apr 11, 2019                    15.43              15.52            15.27              15.49               13.06        6,539,100

   Apr 10, 2019                    15.49              15.60            15.38              15.43               13.01        6,919,200

   Apr 09, 2019                    15.70              15.72            15.44              15.47               13.04        7,247,200

   Apr 08, 2019                    15.73              15.87            15.70              15.73               13.26       11,865,200


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          5/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 7 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Apr 05, 2019                    15.53              15.78            15.52              15.74               13.27       10,823,800

   Apr 04, 2019                    15.50              15.57            15.46              15.53               13.09        8,251,900

   Apr 03, 2019                    15.59              15.67            15.46              15.51               13.07        6,883,600

   Apr 02, 2019                    15.63              15.69            15.41              15.50               13.06        5,903,800

   Apr 01, 2019                    15.48              15.71            15.47              15.60               13.15        9,532,200

   Mar 29, 2019                    15.32              15.43            15.15              15.37               12.96        4,650,300

   Mar 28, 2019                    15.10              15.24            15.05              15.22               12.83        6,161,200

   Mar 27, 2019                    15.21              15.27            15.02              15.19               12.80        5,809,500

   Mar 26, 2019                    15.40              15.57            15.14              15.28               12.88        6,111,300

   Mar 25, 2019                    15.32              15.40            15.05              15.30               12.90        6,026,000

   Mar 22, 2019                    15.40              15.46            15.03              15.38               12.96        7,892,300

   Mar 21, 2019                    15.44              15.59            15.40              15.51               13.07        6,499,200

   Mar 20, 2019                    15.42              15.58            15.21              15.48               13.05        7,191,700

   Mar 19, 2019                    15.40              15.52            15.37              15.42               13.00        7,042,700

   Mar 18, 2019                    15.17              15.35            15.11              15.30               12.90        8,360,400

   Mar 15, 2019                    15.10              15.17            15.01              15.06               12.69        5,089,000

   Mar 14, 2019                    15.12              15.31            15.07              15.08               12.71        4,728,400

   Mar 13, 2019                    15.26              15.34            15.11              15.16               12.78        4,881,700

   Mar 12, 2019                    15.19              15.26            15.12              15.22               12.83        8,898,100

   Mar 11, 2019                    14.90              15.25            14.87              15.17               12.79       15,674,800

   Mar 08, 2019                    14.82              14.88            14.65              14.82               12.49        8,374,300

   Mar 07, 2019                    14.84              15.08            14.75              15.02               12.66        9,001,400

   Mar 06, 2019                    15.00              15.00            14.74              14.85               12.52        9,925,200

   Mar 05, 2019                    15.00              15.04            14.83              14.95               12.60       10,185,400

   Mar 04, 2019                    15.11              15.16            14.89              14.99               12.63       11,064,500

   Mar 01, 2019                    14.81              15.17            14.81              14.98               12.63       10,593,800

   Feb 28, 2019                    14.96              14.98            14.75              14.79               12.47       11,018,500

   Feb 27, 2019                    14.99              15.05            14.66              14.86               12.53       14,439,200

   Feb 26, 2019                    15.40              15.40            14.75              14.91               12.57       14,877,000

   Feb 25, 2019                    15.45              15.52            15.34              15.37               12.96        9,096,200

   Feb 22, 2019                    15.61              15.65            15.36              15.37               12.96       10,945,000

   Feb 21, 2019                    15.80              15.98            15.26              15.54               13.10       15,572,300

   Feb 20, 2019                    15.67              15.85            15.40              15.50               13.06       19,165,600

   Feb 19, 2019                    15.14              15.72            15.12              15.62               13.17       18,418,300

   Feb 15, 2019                    15.05              15.15            14.93              15.05               12.69        7,168,500

   Feb 14, 2019                    14.85              15.05            14.73              15.01               12.65        8,028,700

   Feb 13, 2019                    14.50              14.85            14.49              14.82               12.49        8,165,800


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          6/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 8 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Feb 12, 2019                    14.45              14.67            14.39              14.54               12.26        9,027,600

   Feb 11, 2019                    14.28              14.30            14.11              14.25               12.01        6,928,300

   Feb 08, 2019                    14.32              14.39            14.00              14.36               12.10        6,597,300

   Feb 07, 2019                    14.75              14.75            14.11              14.41               12.15       14,982,500

   Feb 07, 2019                                                                 0.305 Dividend

   Feb 06, 2019                    15.05              15.20            14.94              14.98               12.37        6,598,600

   Feb 05, 2019                    15.06              15.19            14.99              15.10               12.47       11,351,900

   Feb 04, 2019                    14.96              15.11            14.74              15.08               12.45       10,222,900

   Feb 01, 2019                    14.77              15.04            14.75              15.04               12.42       10,624,400

   Jan 31, 2019                    14.70              14.94            14.60              14.71               12.15        8,988,000

   Jan 30, 2019                    14.46              14.74            14.15              14.67               12.11       13,159,800

   Jan 29, 2019                    14.30              14.56            14.24              14.28               11.79       13,547,600

   Jan 28, 2019                    14.25              14.27            14.02              14.20               11.73        7,931,700

   Jan 25, 2019                    14.30              14.39            14.09              14.34               11.84       14,165,000

   Jan 24, 2019                    14.03              14.43            13.90              14.12               11.66        7,968,300

   Jan 23, 2019                    14.17              14.38            13.96              14.04               11.59       12,791,900

   Jan 22, 2019                    14.50              14.51            13.95              14.10               11.64       12,060,200

   Jan 18, 2019                    14.61              14.85            14.51              14.57               12.03       16,315,800

   Jan 17, 2019                    14.50              14.77            14.36              14.61               12.06       14,450,300

   Jan 16, 2019                    14.88              14.94            14.55              14.65               12.10        9,296,500

   Jan 15, 2019                    14.71              14.94            14.71              14.87               12.28       10,588,900

   Jan 14, 2019                    14.84              14.91            14.59              14.71               12.15       22,237,100

   Jan 11, 2019                    15.00              15.11            14.85              15.04               12.42       16,142,100

   Jan 10, 2019                    15.00              15.18            14.85              15.10               12.47       16,524,100

   Jan 09, 2019                    14.96              15.28            14.91              15.11               12.48       22,522,200

   Jan 08, 2019                    14.68              14.90            14.38              14.78               12.20       24,461,600

   Jan 07, 2019                    14.39              14.69            14.32              14.46               11.94       24,016,300

   Jan 04, 2019                    13.74              14.33            13.69              14.18               11.71       22,378,900

   Jan 03, 2019                    13.21              13.58            13.05              13.34               11.02       14,132,900

   Jan 02, 2019                    13.00              13.45            12.97              13.25               10.94       10,460,800

   Dec 31, 2018                    12.83              13.23            12.75              13.21               10.91       13,681,600

   Dec 28, 2018                    13.00              13.19            12.69              12.77               10.54       12,629,900

   Dec 27, 2018                    12.68              12.95            12.36              12.84               10.60       23,481,600

   Dec 26, 2018                    12.02              12.95            11.90              12.94               10.68       17,969,700

   Dec 24, 2018                    11.99              12.23            11.68              11.80                9.74       13,872,600

   Dec 21, 2018                    12.90              13.12            12.23              12.24               10.11       29,381,500

   Dec 20, 2018                    12.91              13.10            12.47              12.84               10.60       23,727,300


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          7/20
10/1/2020                     Case 2:20-cv-00200-GAM    Document
                                                   ET 5.42 0.00 0.00% : 49-10     Filed
                                                                        Energy Transfer LP 10/05/20
                                                                                           - Yahoo FinancePage 9 of 21
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Dec 19, 2018                    13.00              13.48            12.90              12.97               10.71       19,001,900

   Dec 18, 2018                    13.62              13.62            12.75              12.94               10.68       27,552,500

   Dec 17, 2018                    14.22              14.22            13.25              13.40               11.06       17,077,500

   Dec 14, 2018                    14.47              14.64            14.01              14.07               11.62       14,441,500

   Dec 13, 2018                    14.19              14.69            14.17              14.57               12.03       10,102,500

   Dec 12, 2018                    14.17              14.63            14.04              14.31               11.82        8,120,300

   Dec 11, 2018                    13.99              14.26            13.68              14.08               11.63       10,454,700

   Dec 10, 2018                    14.15              14.22            13.48              13.85               11.44       12,473,200

   Dec 07, 2018                    14.44              14.78            14.13              14.25               11.77       12,597,100

   Dec 06, 2018                    14.11              14.33            13.71              14.22               11.74       15,867,800

   Dec 04, 2018                    15.20              15.20            14.26              14.26               11.77       15,164,400

   Dec 03, 2018                    14.78              15.30            14.77              15.16               12.52        9,617,700

   Nov 30, 2018                    14.62              14.73            14.45              14.57               12.03       10,718,600

   Nov 29, 2018                    14.60              14.95            14.55              14.73               12.16       12,869,400

   Nov 28, 2018                    14.50              14.68            14.27              14.62               12.07        7,228,000

   Nov 27, 2018                    14.33              14.67            14.33              14.49               11.96        9,027,900

   Nov 26, 2018                    14.47              14.68            14.31              14.42               11.91        7,602,100

   Nov 23, 2018                    14.38              14.46            14.01              14.23               11.75        4,962,800

   Nov 21, 2018                    14.49              14.89            14.41              14.68               12.12       11,393,900

   Nov 20, 2018                    14.71              14.75            14.07              14.30               11.81       19,057,000

   Nov 19, 2018                    15.00              15.07            14.80              14.80               12.22       11,981,400

   Nov 16, 2018                    14.83              15.10            14.68              14.80               12.22        9,622,300

   Nov 15, 2018                    14.69              14.95            14.63              14.75               12.18        9,206,700

   Nov 14, 2018                    15.25              15.25            14.47              14.57               12.03       13,809,500

   Nov 13, 2018                    15.38              15.68            14.87              14.93               12.33       13,648,400

   Nov 12, 2018                    15.66              15.95            15.38              15.40               12.72        7,089,000

   Nov 09, 2018                    15.90              15.98            15.48              15.66               12.93       10,989,300

   Nov 08, 2018                    16.21              17.04            15.89              16.06               13.26       14,780,300

   Nov 07, 2018                    15.89              16.00            15.47              15.97               13.19        9,533,000

   Nov 07, 2018                                                                 0.305 Dividend

   Nov 06, 2018                    15.91              16.00            15.58              15.90               12.88        7,047,800

   Nov 05, 2018                    15.82              15.98            15.62              15.97               12.93       10,459,300

   Nov 02, 2018                    15.92              15.95            15.35              15.66               12.68        8,533,100

   Nov 01, 2018                    15.58              15.98            15.46              15.83               12.82        7,451,100

   Oct 31, 2018                    15.45              15.70            15.39              15.54               12.59       10,248,100

   Oct 30, 2018                    14.90              15.03            14.63              15.00               12.15       12,452,600

   Oct 29, 2018                    15.55              15.66            14.75              14.84               12.02       14,082,500


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          8/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 10 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Oct 26, 2018                    15.54              15.67            15.16              15.46               12.52        9,284,200

   Oct 25, 2018                    15.51              15.86            15.21              15.69               12.71       14,770,900

   Oct 24, 2018                    16.06              16.06            15.17              15.34               12.42       14,829,200

   Oct 23, 2018                    16.03              16.15            15.59              16.08               13.02       15,721,700

   Oct 22, 2018                    16.99              16.99            16.42              16.47               13.34       19,149,900

   Oct 19, 2018                    16.96              17.45            16.82              17.06               13.82       15,288,200

   Oct 18, 2018                    16.94              17.43            16.78              16.82               13.62       29,571,000

   Oct 17, 2018                    17.01              17.16            16.85              17.08               13.83        7,903,000

   Oct 16, 2018                    17.13              17.27            16.98              17.01               13.78        7,715,000

   Oct 15, 2018                    17.04              17.20            16.93              17.05               13.81        6,225,700

   Oct 12, 2018                    16.98              17.17            16.71              17.01               13.78        6,821,400

   Oct 11, 2018                    17.00              17.03            16.52              16.73               13.55        8,714,200

   Oct 10, 2018                    17.45              17.45            17.01              17.07               13.82       11,450,700

   Oct 09, 2018                    17.47              17.54            17.29              17.42               14.11        3,504,300

   Oct 08, 2018                    17.46              17.53            17.13              17.31               14.02        4,267,200

   Oct 05, 2018                    17.56              17.64            17.42              17.50               14.17        4,709,000

   Oct 04, 2018                    17.75              17.75            17.39              17.52               14.19        6,871,500

   Oct 03, 2018                    17.93              18.04            17.70              17.77               14.39       12,222,200

   Oct 02, 2018                    18.12              18.13            17.83              17.88               14.48        6,801,400

   Oct 01, 2018                    17.49              18.17            17.46              18.09               14.65       14,425,700

   Sep 28, 2018                    17.14              17.50            17.06              17.43               14.12        6,268,700

   Sep 27, 2018                    17.18              17.25            17.10              17.16               13.90        6,672,900

   Sep 26, 2018                    17.43              17.52            17.05              17.15               13.89        4,036,100

   Sep 25, 2018                    17.61              17.72            17.47              17.48               14.16        2,811,900

   Sep 24, 2018                    17.75              17.82            17.52              17.60               14.25        2,585,400

   Sep 21, 2018                    17.55              17.92            17.54              17.66               14.30        8,771,400

   Sep 20, 2018                    17.51              17.64            17.42              17.48               14.16        3,761,200

   Sep 19, 2018                    17.46              17.61            17.36              17.55               14.21        2,598,400

   Sep 18, 2018                    17.38              17.51            17.26              17.40               14.09        5,665,200

   Sep 17, 2018                    17.48              17.58            17.25              17.32               14.03        3,560,000

   Sep 14, 2018                    17.55              17.56            17.26              17.47               14.15        7,176,700

   Sep 13, 2018                    17.72              17.76            17.45              17.56               14.22        5,075,700

   Sep 12, 2018                    17.75              17.84            17.64              17.73               14.36        7,044,900

   Sep 11, 2018                    17.67              17.82            17.60              17.63               14.28        4,721,700

   Sep 10, 2018                    17.44              17.68            17.34              17.66               14.30        4,005,400

   Sep 07, 2018                    17.37              17.46            17.21              17.36               14.06        7,131,400

   Sep 06, 2018                    17.74              17.86            17.33              17.51               14.18        5,604,400


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          9/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 11 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Sep 05, 2018                    17.75              17.87            17.37              17.80               14.42        3,965,200

   Sep 04, 2018                    17.60              17.83            17.50              17.76               14.38        4,848,200

   Aug 31, 2018                    17.56              17.56            17.28              17.50               14.17        5,139,000

   Aug 30, 2018                    17.76              17.80            17.55              17.58               14.24        3,105,800

   Aug 29, 2018                    17.74              17.91            17.58              17.76               14.38        4,519,200

   Aug 28, 2018                    18.14              18.14            17.70              17.74               14.37        4,088,600

   Aug 27, 2018                    18.27              18.28            18.05              18.14               14.69        5,543,700

   Aug 24, 2018                    18.24              18.32            18.09              18.28               14.80        2,886,800

   Aug 23, 2018                    18.26              18.32            18.08              18.15               14.70        2,734,700

   Aug 22, 2018                    18.16              18.38            18.12              18.26               14.79        4,121,600

   Aug 21, 2018                    18.22              18.38            18.08              18.11               14.67        5,343,600

   Aug 20, 2018                    17.95              18.29            17.85              18.18               14.72        5,906,700

   Aug 17, 2018                    17.49              17.97            17.47              17.92               14.51        7,064,400

   Aug 16, 2018                    17.50              17.50            17.00              17.40               14.09        7,354,900

   Aug 15, 2018                    17.48              17.65            17.05              17.38               14.08        6,052,400

   Aug 14, 2018                    17.58              17.71            17.46              17.59               14.25        5,608,800

   Aug 13, 2018                    18.13              18.15            17.35              17.41               14.10        8,532,900

   Aug 10, 2018                    18.36              18.52            18.05              18.11               14.67        8,489,100

   Aug 09, 2018                    18.39              18.69            18.18              18.28               14.80        9,638,900

   Aug 08, 2018                    18.48              18.65            18.27              18.45               14.94        9,123,900

   Aug 07, 2018                    19.01              19.08            18.44              18.50               14.98        8,320,300

   Aug 06, 2018                    18.97              19.19            18.86              18.97               15.36        7,838,700

   Aug 03, 2018                    18.74              19.01            18.58              18.92               15.32       13,776,000

   Aug 03, 2018                                                                 0.305 Dividend

   Aug 02, 2018                    18.06              18.99            18.03              18.95               15.10       34,733,200

   Aug 01, 2018                    18.09              18.52            18.07              18.43               14.69        2,687,800

   Jul 31, 2018                    18.15              18.27            18.05              18.21               14.51        1,922,500

   Jul 30, 2018                    18.05              18.29            18.05              18.17               14.48        3,800,800

   Jul 27, 2018                    18.24              18.33            17.89              18.02               14.36        2,997,900

   Jul 26, 2018                    17.96              18.37            17.88              18.24               14.53        3,874,500

   Jul 25, 2018                    17.71              18.03            17.67              17.98               14.33        3,003,600

   Jul 24, 2018                    17.90              18.11            17.66              17.71               14.11        3,503,600

   Jul 23, 2018                    17.78              17.90            17.76              17.86               14.23        3,629,100

   Jul 20, 2018                    17.76              17.87            17.57              17.67               14.08        1,689,100

   Jul 19, 2018                    17.51              17.81            17.32              17.70               14.10        4,715,400

   Jul 18, 2018                    17.07              17.56            17.02              17.16               13.67        3,491,200

   Jul 17, 2018                    16.97              17.10            16.78              17.08               13.61        4,263,500


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          10/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 12 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets   News   Premium - Try it free
   Jul 16, 2018                    17.16              17.28            16.98              17.05               13.59        2,399,200

   Jul 13, 2018                    17.38              17.41            17.21              17.24               13.74        1,697,300

   Jul 12, 2018                    17.62              17.64            17.17              17.40               13.87        2,399,600

   Jul 11, 2018                    17.51              17.58            17.40              17.52               13.96        1,632,800

   Jul 10, 2018                    17.69              17.73            17.54              17.64               14.06        2,006,700

   Jul 09, 2018                    17.80              17.82            17.52              17.62               14.04        1,721,500

   Jul 06, 2018                    17.54              17.83            17.44              17.73               14.13        1,115,700

   Jul 05, 2018                    17.46              17.74            17.45              17.60               14.02        1,948,700

   Jul 03, 2018                    17.35              17.59            17.31              17.38               13.85        2,154,000

   Jul 02, 2018                    17.17              17.36            16.85              17.23               13.73        2,457,600

   Jun 29, 2018                    17.39              17.45            17.08              17.25               13.75        3,237,700

   Jun 28, 2018                    17.18              17.35            17.03              17.31               13.79        1,891,500

   Jun 27, 2018                    17.41              17.48            17.06              17.19               13.70        2,367,000

   Jun 26, 2018                    17.19              17.40            16.99              17.30               13.79        2,234,100

   Jun 25, 2018                    17.43              17.48            17.08              17.18               13.69        3,864,800

   Jun 22, 2018                    17.39              17.64            17.34              17.42               13.88        3,811,000

   Jun 21, 2018                    17.23              17.30            16.96              17.04               13.58        1,425,100

   Jun 20, 2018                    17.29              17.40            17.15              17.30               13.79        2,773,500

   Jun 19, 2018                    17.00              17.15            16.83              17.14               13.66        2,995,500

   Jun 18, 2018                    17.08              17.45            17.05              17.13               13.65        3,354,800

   Jun 15, 2018                    17.39              17.46            17.11              17.20               13.71        2,818,000

   Jun 14, 2018                    17.57              17.59            17.36              17.47               13.92        1,457,600

   Jun 13, 2018                    17.77              17.77            17.42              17.45               13.91        2,034,200

   Jun 12, 2018                    17.90              17.93            17.75              17.76               14.15        2,690,500

   Jun 11, 2018                    17.65              17.96            17.55              17.89               14.26        3,284,400

   Jun 08, 2018                    17.60              17.76            17.55              17.62               14.04        2,647,600

   Jun 07, 2018                    17.50              17.84            17.49              17.68               14.09        3,020,400

   Jun 06, 2018                    17.66              17.71            17.45              17.47               13.92        3,543,400

   Jun 05, 2018                    17.64              17.74            17.54              17.61               14.03        1,869,700

   Jun 04, 2018                    17.60              17.72            17.57              17.68               14.09        3,126,200

   Jun 01, 2018                    17.38              17.61            17.30              17.49               13.94        2,546,300

   May 31, 2018                    17.32              17.49            17.28              17.28               13.77        3,369,700

   May 30, 2018                    16.92              17.42            16.80              17.39               13.86        5,097,500

   May 29, 2018                    16.64              16.83            16.56              16.80               13.39        4,706,600

   May 25, 2018                    16.55              16.96            16.35              16.75               13.35        4,499,000

   May 24, 2018                    17.00              17.02            16.45              16.78               13.37        7,376,000

   May 23, 2018                    16.96              17.30            16.96              17.18               13.69        6,546,500


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                         11/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 13 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets   News   Premium - Try it free
   May 22, 2018                    17.17              17.47            17.06              17.18               13.69        5,135,800

   May 21, 2018                    17.05              17.27            16.76              17.09               13.62        3,479,900

   May 18, 2018                    16.95              17.05            16.82              16.92               13.48        2,247,200

   May 17, 2018                    16.93              17.11            16.70              16.92               13.48        4,757,100

   May 16, 2018                    16.52              16.70            16.43              16.69               13.30        2,659,800

   May 15, 2018                    16.61              16.61            16.37              16.52               13.16        2,645,400

   May 14, 2018                    16.50              16.64            16.41              16.62               13.24        3,704,000

   May 11, 2018                    16.44              16.61            16.29              16.47               13.12        2,916,400

   May 10, 2018                    16.83              16.85            15.90              16.40               13.07        6,608,000

   May 09, 2018                    16.84              16.99            16.66              16.81               13.40        5,313,500

   May 08, 2018                    16.47              16.89            16.26              16.69               13.30        3,834,100

   May 07, 2018                    16.37              16.71            16.35              16.52               13.16        4,094,200

   May 04, 2018                    16.03              16.34            15.89              16.29               12.98        4,181,300

   May 04, 2018                                                                 0.305 Dividend

   May 03, 2018                    15.93              16.29            15.92              16.29               12.74        4,757,300

   May 02, 2018                    15.86              16.16            15.82              16.00               12.51        4,458,800

   May 01, 2018                    15.75              15.90            15.69              15.86               12.40        1,812,600

   Apr 30, 2018                    15.69              15.91            15.59              15.80               12.35        2,398,300

   Apr 27, 2018                    15.73              15.90            15.36              15.69               12.27        3,152,200

   Apr 26, 2018                    15.68              15.86            15.18              15.85               12.39        3,595,100

   Apr 25, 2018                    15.39              15.63            15.29              15.63               12.22        1,565,000

   Apr 24, 2018                    15.97              16.00            15.40              15.51               12.13        3,507,900

   Apr 23, 2018                    15.97              16.06            15.76              15.96               12.48        2,731,900

   Apr 20, 2018                    16.10              16.13            15.77              15.87               12.41        2,078,200

   Apr 19, 2018                    15.86              16.11            15.77              16.11               12.60        5,367,900

   Apr 18, 2018                    15.86              16.16            15.57              15.80               12.35        4,653,900

   Apr 17, 2018                    15.38              15.85            15.26              15.70               12.28        4,458,000

   Apr 16, 2018                    14.80              15.35            14.65              15.26               11.93        2,537,500

   Apr 13, 2018                    14.84              14.98            14.72              14.75               11.53        1,625,400

   Apr 12, 2018                    14.92              15.00            14.68              14.82               11.59        2,420,200

   Apr 11, 2018                    14.81              15.10            14.72              14.90               11.65        6,123,400

   Apr 10, 2018                    14.40              14.99            14.36              14.87               11.63        4,118,400

   Apr 09, 2018                    14.12              14.35            13.95              14.27               11.16        2,413,400

   Apr 06, 2018                    14.26              14.45            14.00              14.19               11.10        1,641,200

   Apr 05, 2018                    14.33              14.48            14.19              14.37               11.24        3,234,700

   Apr 04, 2018                    14.11              14.37            14.00              14.27               11.16        1,569,300

   Apr 03, 2018                    14.16              14.35            13.73              14.31               11.19        3,570,400


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                         12/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 14 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Apr 02, 2018                    14.20              14.31            13.80              14.17               11.08       22,299,600

   Mar 29, 2018                    14.26              14.45            14.06              14.21               11.11        3,189,800

   Mar 28, 2018                    14.07              14.51            14.03              14.25               11.14        2,577,200

   Mar 27, 2018                    14.40              14.59            14.08              14.20               11.10        5,029,400

   Mar 26, 2018                    14.35              14.52            14.02              14.42               11.28        7,073,600

   Mar 23, 2018                    14.41              14.45            14.15              14.24               11.13        6,427,800

   Mar 22, 2018                    14.53              14.73            14.34              14.42               11.28        2,395,100

   Mar 21, 2018                    14.58              14.91            14.49              14.66               11.46        3,514,400

   Mar 20, 2018                    14.56              14.64            14.20              14.55               11.38        3,834,200

   Mar 19, 2018                    14.70              14.88            14.39              14.47               11.31        3,265,200

   Mar 16, 2018                    14.85              15.20            14.76              14.86               11.62        9,007,400

   Mar 15, 2018                    15.17              15.23            12.80              14.54               11.37       28,782,100

   Mar 14, 2018                    15.40              15.42            15.00              15.16               11.85        8,852,000

   Mar 13, 2018                    15.53              15.55            15.27              15.34               11.99       16,371,700

   Mar 12, 2018                    15.48              15.60            15.41              15.52               12.14       10,138,100

   Mar 09, 2018                    15.61              15.66            15.45              15.54               12.15        2,544,400

   Mar 08, 2018                    15.48              15.55            15.12              15.44               12.07        4,441,200

   Mar 07, 2018                    15.40              15.57            15.22              15.36               12.01        7,686,200

   Mar 06, 2018                    15.91              15.95            15.46              15.56               12.17        4,869,900

   Mar 05, 2018                    15.58              15.82            15.46              15.74               12.31        4,543,400

   Mar 02, 2018                    15.55              15.71            15.18              15.64               12.23        3,473,900

   Mar 01, 2018                    15.50              15.80            15.35              15.62               12.21        6,834,200

   Feb 28, 2018                    16.10              16.17            15.48              15.50               12.12       14,945,500

   Feb 27, 2018                    16.29              16.33            15.94              15.95               12.47        4,941,800

   Feb 26, 2018                    16.76              16.77            16.29              16.34               12.78        4,826,300

   Feb 23, 2018                    16.89              16.93            16.66              16.70               13.06        6,797,300

   Feb 22, 2018                    17.00              17.05            16.52              16.67               13.03        5,731,700

   Feb 21, 2018                    16.51              16.62            16.11              16.26               12.71        4,877,900

   Feb 20, 2018                    16.90              17.00            16.41              16.51               12.91        5,776,500

   Feb 16, 2018                    16.86              17.11            16.74              16.76               13.11        5,928,800

   Feb 15, 2018                    17.50              17.60            17.02              17.16               13.42        4,095,800

   Feb 14, 2018                    17.16              17.71            17.09              17.37               13.58        3,533,100

   Feb 13, 2018                    16.91              17.47            16.82              17.34               13.56        2,395,100

   Feb 12, 2018                    16.86              17.26            16.72              17.04               13.32        2,682,600

   Feb 09, 2018                    16.79              16.91            16.12              16.62               13.00        6,119,400

   Feb 08, 2018                    17.37              17.65            16.59              16.60               12.98        5,927,400

   Feb 07, 2018                    17.10              17.53            16.95              17.33               13.55        4,219,300


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          13/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 15 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Feb 07, 2018                                                                 0.305 Dividend

   Feb 06, 2018                    16.64              17.61            16.56              17.48               13.43       16,803,400

   Feb 05, 2018                    17.25              17.61            16.34              17.00               13.06       16,490,200

   Feb 02, 2018                    17.98              18.11            17.31              17.48               13.43        6,813,000

   Feb 01, 2018                    18.24              18.69            17.99              18.18               13.97       12,470,800

   Jan 31, 2018                    18.30              18.45            18.17              18.30               14.06        5,773,400

   Jan 30, 2018                    18.35              18.55            17.65              18.19               13.98       12,469,700

   Jan 29, 2018                    18.86              18.96            18.45              18.51               14.22        4,561,700

   Jan 26, 2018                    19.04              19.05            18.90              18.95               14.56        4,630,400

   Jan 25, 2018                    19.03              19.11            18.72              18.90               14.52        5,401,000

   Jan 24, 2018                    19.20              19.24            18.86              18.91               14.53        5,172,300

   Jan 23, 2018                    18.60              19.34            18.24              19.18               14.74        5,529,300

   Jan 22, 2018                    17.91              18.62            17.86              18.54               14.24        6,096,700

   Jan 19, 2018                    17.91              17.97            17.71              17.91               13.76        1,929,500

   Jan 18, 2018                    18.26              18.26            17.89              17.90               13.75        2,554,300

   Jan 17, 2018                    18.38              18.54            18.21              18.21               13.99        7,861,500

   Jan 16, 2018                    18.08              18.53            18.02              18.28               14.04       10,900,400

   Jan 12, 2018                    17.88              18.14            17.78              18.03               13.85        4,628,600

   Jan 11, 2018                    17.31              17.86            17.31              17.83               13.70        3,499,500

   Jan 10, 2018                    17.26              17.48            17.26              17.31               13.30        3,588,200

   Jan 09, 2018                    17.29              17.53            17.07              17.30               13.29        3,673,000

   Jan 08, 2018                    17.30              17.49            17.09              17.29               13.28        3,894,400

   Jan 05, 2018                    17.59              17.75            17.17              17.28               13.28        4,169,100

   Jan 04, 2018                    17.92              18.00            17.48              17.56               13.49        3,425,400

   Jan 03, 2018                    17.81              18.11            17.54              17.82               13.69        6,676,100

   Jan 02, 2018                    17.23              17.96            17.14              17.74               13.63        4,770,600

   Dec 29, 2017                    17.25              17.36            17.15              17.26               13.26        3,505,000

   Dec 28, 2017                    16.98              17.25            16.97              17.19               13.21        2,016,600

   Dec 27, 2017                    17.05              17.15            16.91              17.00               13.06        4,628,800

   Dec 26, 2017                    16.80              17.24            16.80              17.04               13.09        4,417,400

   Dec 22, 2017                    16.76              17.10            16.75              16.85               12.95        2,628,400

   Dec 21, 2017                    16.82              17.01            16.72              16.81               12.91        3,762,700

   Dec 20, 2017                    17.00              17.08            16.74              16.82               12.92        4,700,500

   Dec 19, 2017                    17.02              17.09            16.77              16.86               12.95        8,241,400

   Dec 18, 2017                    16.94              17.63            16.82              17.00               13.06       13,961,100

   Dec 15, 2017                    16.77              16.92            16.43              16.77               12.88        6,782,700

   Dec 14, 2017                    16.50              16.90            16.43              16.70               12.83        9,113,600


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          14/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 16 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Dec 13, 2017                    16.32              16.68            16.28              16.50               12.68        8,635,200

   Dec 12, 2017                    16.04              16.53            16.00              16.33               12.55        3,232,400

   Dec 11, 2017                    16.09              16.24            15.95              16.03               12.32        7,051,100

   Dec 08, 2017                    16.39              16.41            16.01              16.07               12.35        3,738,900

   Dec 07, 2017                    16.26              16.31            16.06              16.27               12.50        2,833,200

   Dec 06, 2017                    16.46              16.46            16.02              16.27               12.50        3,153,800

   Dec 05, 2017                    16.79              16.86            16.51              16.59               12.75        2,115,000

   Dec 04, 2017                    16.36              16.92            16.22              16.73               12.85       10,395,300

   Dec 01, 2017                    16.26              16.74            16.26              16.42               12.62        5,121,400

   Nov 30, 2017                    15.91              16.31            15.83              16.20               12.45        7,742,700

   Nov 29, 2017                    15.99              16.07            15.64              15.79               12.13        4,389,100

   Nov 28, 2017                    16.08              16.20            16.00              16.06               12.34        1,514,500

   Nov 27, 2017                    16.11              16.32            16.09              16.10               12.37        4,086,000

   Nov 24, 2017                    16.35              16.44            16.15              16.23               12.47          859,600

   Nov 22, 2017                    16.15              16.30            16.07              16.17               12.42        3,411,800

   Nov 21, 2017                    16.38              16.51            15.96              16.05               12.33        4,041,100

   Nov 20, 2017                    16.34              16.40            15.99              16.18               12.43        6,152,500

   Nov 17, 2017                    16.67              16.80            16.31              16.31               12.53        4,811,800

   Nov 16, 2017                    16.47              16.86            16.41              16.64               12.78        3,106,200

   Nov 15, 2017                    16.42              16.61            16.05              16.38               12.58        5,260,300

   Nov 14, 2017                    16.65              16.76            16.39              16.65               12.79        4,752,400

   Nov 13, 2017                    17.34              17.39            16.60              16.72               12.85       11,338,900

   Nov 10, 2017                    17.52              17.75            17.22              17.47               13.42        4,118,700

   Nov 09, 2017                    17.68              17.87            17.35              17.51               13.45        5,809,700

   Nov 08, 2017                    18.58              18.66            17.79              17.79               13.67        5,857,100

   Nov 07, 2017                    18.06              18.71            18.01              18.70               14.37        8,261,700

   Nov 06, 2017                    17.55              18.10            17.54              18.07               13.88        3,912,700

   Nov 06, 2017                                                                 0.295 Dividend

   Nov 03, 2017                    17.54              17.93            17.49              17.79               13.44        2,984,500

   Nov 02, 2017                    17.88              17.95            17.30              17.51               13.23        4,104,500

   Nov 01, 2017                    17.90              18.06            17.84              17.92               13.54        8,412,400

   Oct 31, 2017                    17.77              17.79            17.24              17.75               13.41        3,513,200

   Oct 30, 2017                    17.63              17.99            17.56              17.69               13.37        6,335,700

   Oct 27, 2017                    16.88              17.77            16.85              17.67               13.35        7,623,700

   Oct 26, 2017                    16.15              16.79            15.82              16.72               12.63        7,655,500

   Oct 25, 2017                    16.75              16.75            16.00              16.10               12.16       10,987,800

   Oct 24, 2017                    16.97              16.97            16.35              16.82               12.71        8,185,200


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          15/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 17 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Oct 23, 2017                    17.23              17.35            16.73              16.91               12.78        6,034,500

   Oct 20, 2017                    17.52              17.52            17.20              17.26               13.04        2,606,800

   Oct 19, 2017                    17.29              17.58            17.22              17.49               13.21        1,810,300

   Oct 18, 2017                    17.83              17.84            17.33              17.45               13.18        3,549,000

   Oct 17, 2017                    17.91              18.00            17.68              17.74               13.40        3,276,500

   Oct 16, 2017                    18.06              18.07            17.68              17.75               13.41        7,183,400

   Oct 13, 2017                    18.33              18.34            17.95              18.00               13.60        4,894,600

   Oct 12, 2017                    18.14              18.28            18.05              18.20               13.75        2,670,900

   Oct 11, 2017                    17.99              18.31            17.95              18.24               13.78        6,334,800

   Oct 10, 2017                    17.99              18.11            17.94              18.00               13.60        3,599,500

   Oct 09, 2017                    17.97              17.97            17.78              17.90               13.52        4,427,300

   Oct 06, 2017                    17.69              17.95            17.68              17.92               13.54        2,849,100

   Oct 05, 2017                    17.49              17.93            17.49              17.84               13.48        4,473,200

   Oct 04, 2017                    17.48              17.55            17.31              17.48               13.21        3,087,100

   Oct 03, 2017                    17.18              17.46            17.09              17.44               13.18       16,046,400

   Oct 02, 2017                    17.24              17.38            17.09              17.20               13.00       16,178,300

   Sep 29, 2017                    17.32              17.47            17.24              17.38               13.13        4,944,500

   Sep 28, 2017                    17.44              17.58            17.29              17.41               13.15        3,451,000

   Sep 27, 2017                    17.45              17.57            17.22              17.48               13.21        4,203,000

   Sep 26, 2017                    17.50              17.53            17.26              17.42               13.16        2,712,900

   Sep 25, 2017                    17.43              17.75            17.38              17.55               13.26        8,954,800

   Sep 22, 2017                    17.27              17.41            17.18              17.33               13.09       12,200,700

   Sep 21, 2017                    17.64              17.64            17.18              17.31               13.08        2,994,000

   Sep 20, 2017                    17.80              17.88            17.61              17.70               13.37       14,049,300

   Sep 19, 2017                    17.78              18.07            17.67              17.76               13.42        8,626,300

   Sep 18, 2017                    17.48              17.71            17.48              17.64               13.33        2,425,300

   Sep 15, 2017                    17.50              17.60            17.19              17.49               13.21        4,874,800

   Sep 14, 2017                    17.77              17.77            17.46              17.50               13.22        3,588,100

   Sep 13, 2017                    17.84              17.91            17.69              17.75               13.41        3,469,300

   Sep 12, 2017                    17.70              17.88            17.68              17.75               13.41        2,946,000

   Sep 11, 2017                    17.82              17.97            17.65              17.70               13.37        3,122,000

   Sep 08, 2017                    17.81              17.98            17.61              17.78               13.43        2,399,100

   Sep 07, 2017                    17.79              17.92            17.67              17.84               13.48        2,501,700

   Sep 06, 2017                    17.83              17.92            17.64              17.84               13.48        2,958,800

   Sep 05, 2017                    17.82              17.98            17.65              17.73               13.40        2,042,400

   Sep 01, 2017                    17.38              17.79            17.35              17.76               13.42        2,538,000

   Aug 31, 2017                    17.04              17.44            16.93              17.37               13.12        3,195,200


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          16/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 18 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Aug 30, 2017                    16.86              17.09            16.78              16.94               12.80        2,656,100

   Aug 29, 2017                    16.70              16.99            16.64              16.91               12.78        1,104,500

   Aug 28, 2017                    16.90              17.11            16.72              16.86               12.74        1,163,500

   Aug 25, 2017                    16.84              17.06            16.76              16.90               12.77        1,604,200

   Aug 24, 2017                    16.81              16.94            16.71              16.80               12.69        1,800,300

   Aug 23, 2017                    16.44              17.05            16.40              16.83               12.72        2,035,800

   Aug 22, 2017                    16.32              16.58            16.31              16.52               12.48        2,047,900

   Aug 21, 2017                    16.73              16.80            16.18              16.24               12.27        3,136,600

   Aug 18, 2017                    16.72              16.83            16.59              16.67               12.60        2,904,500

   Aug 17, 2017                    17.10              17.12            16.73              16.75               12.66        3,590,600

   Aug 16, 2017                    17.78              17.78            17.01              17.11               12.93        3,355,600

   Aug 15, 2017                    17.03              17.90            16.98              17.71               13.38        6,136,500

   Aug 14, 2017                    17.15              17.31            16.99              17.06               12.89        1,879,700

   Aug 11, 2017                    17.12              17.34            16.98              16.99               12.84        3,266,000

   Aug 10, 2017                    17.65              17.65            17.14              17.23               13.02        3,980,100

   Aug 09, 2017                    16.55              17.73            16.55              17.67               13.35        6,390,400

   Aug 08, 2017                    17.11              17.27            16.52              16.70               12.62        5,470,300

   Aug 07, 2017                    17.29              17.43            17.03              17.30               13.07        3,759,100

   Aug 04, 2017                    17.35              17.44            17.04              17.33               13.09        2,858,200

   Aug 03, 2017                    17.45              17.50            17.02              17.31               13.08        2,538,600

   Aug 03, 2017                                                                 0.285 Dividend

   Aug 02, 2017                    17.95              18.02            17.72              17.80               13.23        4,044,100

   Aug 01, 2017                    18.09              18.50            17.72              17.99               13.37        9,523,300

   Jul 31, 2017                    17.83              17.85            17.54              17.67               13.14        4,470,500

   Jul 28, 2017                    17.83              18.00            17.66              17.85               13.27        2,253,600

   Jul 27, 2017                    17.81              17.95            17.64              17.93               13.33        2,998,100

   Jul 26, 2017                    18.00              18.03            17.77              17.80               13.23        1,512,600

   Jul 25, 2017                    17.86              18.02            17.64              17.89               13.30        3,834,800

   Jul 24, 2017                    17.73              17.84            17.46              17.63               13.11       11,401,000

   Jul 21, 2017                    18.00              18.07            17.52              17.66               13.13        8,608,000

   Jul 20, 2017                    18.13              18.30            18.03              18.04               13.41        5,422,700

   Jul 19, 2017                    18.00              18.17            17.88              18.00               13.38        4,364,800

   Jul 18, 2017                    17.98              18.07            17.80              18.00               13.38        2,231,300

   Jul 17, 2017                    18.04              18.22            17.86              17.89               13.30        7,110,100

   Jul 14, 2017                    17.85              18.05            17.84              18.04               13.41        9,175,200

   Jul 13, 2017                    17.92              18.03            17.78              17.85               13.27        8,789,900

   Jul 12, 2017                    18.10              18.15            17.88              17.92               13.32        2,802,600


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          17/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 19 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   Jul 11, 2017                    17.84              17.95            17.54              17.91               13.32        3,270,900

   Jul 10, 2017                    17.66              17.93            17.50              17.85               13.27        1,625,800

   Jul 07, 2017                    17.42              17.75            17.14              17.75               13.20        3,048,400

   Jul 06, 2017                    17.74              17.85            17.38              17.56               13.06        4,599,200

   Jul 05, 2017                    18.00              18.02            17.43              17.65               13.12        5,403,100

   Jul 03, 2017                    18.10              18.38            18.09              18.14               13.49        3,168,000

   Jun 30, 2017                    17.80              18.13            17.72              17.96               13.35        6,541,600

   Jun 29, 2017                    17.34              17.88            17.32              17.79               13.23        7,187,800

   Jun 28, 2017                    16.56              17.29            16.54              17.24               12.82        7,357,500

   Jun 27, 2017                    16.35              16.78            16.32              16.51               12.27        5,583,300

   Jun 26, 2017                    16.19              16.42            16.03              16.41               12.20        5,405,500

   Jun 23, 2017                    15.24              16.20            15.16              16.16               12.01        5,326,000

   Jun 22, 2017                    15.15              15.36            15.03              15.23               11.32        4,666,800

   Jun 21, 2017                    15.40              15.66            15.10              15.15               11.26        9,812,700

   Jun 20, 2017                    15.82              15.83            15.26              15.44               11.48        7,472,700

   Jun 19, 2017                    16.43              16.44            15.86              16.07               11.95        9,307,700

   Jun 16, 2017                    16.07              16.70            15.82              16.45               12.23       11,523,500

   Jun 15, 2017                    15.87              16.12            15.67              15.95               11.86       13,719,400

   Jun 14, 2017                    16.66              16.74            15.66              16.03               11.92       14,479,000

   Jun 13, 2017                    16.91              16.95            16.57              16.65               12.38        8,459,100

   Jun 12, 2017                    16.62              16.90            16.49              16.71               12.42       14,477,700

   Jun 09, 2017                    16.26              16.61            16.20              16.52               12.28        5,106,700

   Jun 08, 2017                    16.56              16.70            16.21              16.28               12.10        6,563,800

   Jun 07, 2017                    17.15              17.36            16.53              16.64               12.37        8,647,500

   Jun 06, 2017                    16.87              17.24            16.84              17.20               12.79        5,705,200

   Jun 05, 2017                    17.07              17.25            16.93              16.97               12.62        6,552,100

   Jun 02, 2017                    17.13              17.29            17.05              17.06               12.68        5,038,000

   Jun 01, 2017                    17.01              17.41            16.99              17.20               12.79        5,852,600

   May 31, 2017                    17.00              17.10            16.72              17.04               12.67        8,190,100

   May 30, 2017                    17.81              17.93            17.03              17.17               12.77        7,962,500

   May 26, 2017                    18.31              18.40            17.95              17.96               13.35        5,007,600

   May 25, 2017                    18.54              18.73            18.03              18.33               13.63        5,887,000

   May 24, 2017                    18.51              18.74            18.41              18.56               13.80        3,798,000

   May 23, 2017                    18.60              18.60            18.40              18.51               13.76        3,573,100

   May 22, 2017                    18.82              18.95            18.32              18.47               13.73        8,013,100

   May 19, 2017                    18.35              18.69            18.05              18.62               13.84        5,207,000

   May 18, 2017                    17.99              18.09            17.77              17.97               13.36       11,266,300


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          18/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 20 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets    News   Premium - Try it free
   May 17, 2017                    18.77              18.78            18.07              18.09               13.45        5,144,800

   May 16, 2017                    19.25              19.25            18.77              18.83               14.00        2,366,100

   May 15, 2017                    18.95              19.50            18.89              19.04               14.16        7,800,200

   May 12, 2017                    18.71              18.86            18.59              18.73               13.92        4,594,100

   May 11, 2017                    18.68              18.84            18.53              18.58               13.81        7,779,200

   May 10, 2017                    17.71              18.73            17.70              18.69               13.90        6,647,100

   May 09, 2017                    17.55              17.68            17.45              17.45               12.97       14,526,400

   May 08, 2017                    17.49              17.87            17.49              17.67               13.14        5,046,900

   May 08, 2017                                                                 0.285 Dividend

   May 05, 2017                    17.09              17.88            17.01              17.76               12.99       18,899,100

   May 04, 2017                    18.13              18.20            17.01              17.11               12.52       15,491,800

   May 03, 2017                    18.32              18.41            18.13              18.22               13.33        5,656,600

   May 02, 2017                    18.72              18.80            18.10              18.33               13.41        3,965,700

   May 01, 2017                    18.75              18.76            18.25              18.70               13.68        2,521,200

   Apr 28, 2017                    18.68              18.83            18.57              18.66               13.65        3,568,500

   Apr 27, 2017                    19.10              19.18            18.56              18.62               13.62        4,410,700

   Apr 26, 2017                    18.55              19.50            18.44              19.13               13.99        6,194,400

   Apr 25, 2017                    18.16              18.65            18.12              18.55               13.57        8,750,800

   Apr 24, 2017                    18.27              18.47            18.05              18.20               13.31        7,098,500

   Apr 21, 2017                    18.62              18.63            18.17              18.26               13.36        5,396,000

   Apr 20, 2017                    18.50              18.81            18.50              18.63               13.63        3,594,000

   Apr 19, 2017                    18.70              18.89            18.44              18.44               13.49        4,357,800

   Apr 18, 2017                    18.52              18.85            18.51              18.56               13.58        3,091,900

   Apr 17, 2017                    18.47              18.71            18.47              18.69               13.67        3,312,900

   Apr 13, 2017                    18.77              18.81            18.17              18.40               13.46        4,692,800

   Apr 12, 2017                    18.90              19.01            18.66              18.75               13.72        2,280,900

   Apr 11, 2017                    19.17              19.24            18.87              18.90               13.83        3,195,300

   Apr 10, 2017                    19.42              19.43            19.15              19.17               14.02        1,723,300

   Apr 07, 2017                    19.43              19.55            19.27              19.27               14.10        1,632,300

   Apr 06, 2017                    19.34              19.70            19.25              19.43               14.21        5,220,300

   Apr 05, 2017                    19.44              19.61            19.03              19.09               13.96        2,891,900

   Apr 04, 2017                    19.45              19.56            19.27              19.28               14.10        1,912,900

   Apr 03, 2017                    19.77              19.82            19.31              19.45               14.23        2,714,500

   Mar 31, 2017                    19.42              19.79            19.34              19.73               14.43        5,151,500

   Mar 30, 2017                    19.41              19.43            19.21              19.42               14.21        2,186,600

   Mar 29, 2017                    18.72              19.36            18.72              19.32               14.13        4,490,500

   Mar 28, 2017                    18.31              18.85            18.24              18.78               13.74        4,934,400


   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.


https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                          19/20
10/1/2020                    Case 2:20-cv-00200-GAMET 5.42
                                                       Document
                                                           0.00 0.00% :49-10     FiledLP10/05/20
                                                                        Energy Transfer               Page 21 of 21
                                                                                         - Yahoo Finance
   Date                                Open             High              Low             Close*          Adj Close**         Volume
   Finance Home             2020 Election           Watchlists         My Portfolio          Screeners        Premium   Markets   News   Premium - Try it free
   Mar 27, 2017                    18.63              18.76            18.31              18.31               13.39        5,573,100

   Mar 24, 2017                    18.59              19.23            18.52              18.90               13.83        6,411,000

   Mar 23, 2017                    18.40              18.59            18.26              18.46               13.50        5,681,900

   Mar 22, 2017                    18.39              18.46            18.14              18.30               13.39        6,075,800

   Mar 21, 2017                    18.81              18.85            18.05              18.61               13.61        5,610,200

   Mar 20, 2017                    18.88              18.93            18.64              18.74               13.71        3,973,500

   Mar 17, 2017                    18.99              19.06            18.82              18.96               13.87        4,678,200

   Mar 16, 2017                    19.08              19.17            18.77              18.99               13.89        2,684,300

   Mar 15, 2017                    18.40              19.10            18.22              19.06               13.94        5,019,900

   Mar 14, 2017                    18.55              18.66            18.11              18.38               13.45        2,740,300

   Mar 13, 2017                    18.48              18.80            18.48              18.69               13.67        2,714,700

   Mar 10, 2017                    18.61              18.78            18.37              18.51               13.54        2,611,200

   Mar 09, 2017                    18.68              18.72            18.37              18.54               13.56        5,924,000

   Mar 08, 2017                    19.08              19.22            18.76              18.81               13.76        3,515,400

   Mar 07, 2017                    19.41              19.44            19.11              19.26               14.09        2,060,700

   Mar 06, 2017                    19.24              19.42            18.93              19.41               14.20        3,904,500

   Mar 03, 2017                    19.07              19.31            19.07              19.28               14.10        2,870,900

   Mar 02, 2017                    19.00              19.21            18.85              19.11               13.98        2,718,400

   Mar 01, 2017                    18.98              19.22            18.92              19.05               13.94        5,027,100

   Feb 28, 2017                    18.85              19.05            18.74              18.84               13.78        3,280,800

   Feb 27, 2017                    18.94              19.13            18.71              18.96               13.87        3,251,200

   *Close price adjusted for splits.     **Adjusted close price adjusted for both dividends and splits.




https://finance.yahoo.com/quote/ET/history?period1=1487980800&period2=1575331200&interval=1d&filter=history&frequency=1d                                         20/20
